PER CURIAM.
Plaintiff in error lodged his appeal in this court on February 19, 1930, from a judgment entered by the district court of Ottawa county, Okla., protesting the approval of a final settlement Plaintiff in error has duly filed hiis brief in accordance with the rules of this court, but the defendant in error has failed to comply with the rules of this- court, or to excuse hi® failure so. to do.
This court has uniformly held in the case of City National Bank v. Coatney, 122 Okla. 233, 253 P. 481, that;
“Where plaintiff in error has served and filed its brief in compliance with the rules of this court, and the defendant in error has neither filed a brief nor offered any excuse for his failure to do so, this court is not required to search the record to. find some theory upon which the judgment of the trial court may be sustained, but may, where the authorities cited in the brief filed, appear reasonably to> sustain the assignments of error, reverse the cause, with directions in accordance ¡with the prayer of the petition in error.”
We have examined the pleadings and the brief of plaintiff in error, and the authorities cited therein reasonably support the assignments of error. Under the holdings of this court, plaintiff in error is entitled to have this cause reversed, with directions to the trial court to. set aside the judgment and order appealed froin in accordance with' the prayer of the petition in error, and it is so ordered.
Note.—See under (1) 2 R. C. L. 176; R. C. L. Perm. Supp. p. 360.